DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 5-6, 8, 11, 13-15 & 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "said electrolyte" in lines 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the examiner is taking "said electrolyte" to be "an electrolyte".



Claim 8 recites the limitation "the oxidized surfaces" in lines 1-3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the examiner is taking claim 8 to depend on claim 2.

Claim 11 recites the limitation "configured to cause said mobile plate to reciprocate in response to said external mechanical force" which cause confusion.  What is configured to cause said mobile plate to reciprocate in response to said external mechanical force?  For the purpose of examination the examiner is taking "configured to cause said mobile plate to reciprocate in response to said external mechanical force" to read "said spring is configured to cause said mobile plate to reciprocate in response to said external mechanical force" and claim 11 to depend on claim 10.

Claim 13 recites, “wherein said mobile plate is configured to move between a low capacitance position in which there is no air gap between the plates, and a high capacitance position in which there is an air gap between the plates” which causes the claim to be indefinite.  The formula for capacitance is C=εA/d wherein d is the thickness of the dielectric (i.e. distance between electrodes) and thus if the distance between the electrodes increases with the application of mechanical force then capacitance decreases; therefore it is unclear as to how the high capacitance position is present 

Claim 20 recites the limitation "said electrolyte" in lines 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the examiner is taking "said electrolyte" to be "an electrolyte".

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 7, & 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimanouchi et al. (US 2007/0206340).
In regards to claim 1, Shimanouchi ‘340 discloses
Generator comprising a parallel plate capacitor, the parallel plate capacitor comprising: 
a mobile plate (13 – fig. 9; [0119]); and 
a stationary plate (12 – fig. 9; [0119]), the mobile and stationary plates each having external and internal faces (seen in fig. 9), the mobile and stationary plates 

In regards to claim 7, Shimanouchi ‘340 discloses
The generator of claim 1, wherein the plates comprise a conductive material ([0119]).  

In regards to claim 16, Shimanouchi ‘340 discloses
A parallel plate capacitor comprising: 
a mobile plate(13 – fig. 9; [0119]); and 
a stationary plate (12 – fig. 9; [0119]), the mobile and stationary plates facing each other in parallel at said internal faces, the mobile plate being movable by an external mechanical force to increase and decrease a gap with said stationary plate, thereby to change the capacitance between the mobile plate and the stationary plate (fig. 5; [0120]), the internal faces comprising dielectric surfaces (14 – fig. 9; [0119]) respectively.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5, 7-11, & 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN107045940A hereafter referred to as Cen in view of Kee (US 2009/0310284).
In regards to claim 1,
Cen discloses a generator comprising a parallel plate capacitor, the parallel plate capacitor comprising: 
a mobile plate (14 – fig. 1; claim 1); and 
a stationary plate (15 – fig. 1), the mobile and stationary plates each having external and internal faces, the mobile and stationary plates facing each other in parallel at said internal faces (seen in fig. 1), the mobile plate being movable by an external mechanical force to increase and decrease a gap with said stationary plate, thereby to change the capacitance between the mobile plate and the stationary plate (fig. 1; claim 

Kee ‘284 discloses the internal faces of capacitor plates comprising dielectric surfaces respectively ([0007-0008] & [0035]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form a dielectric surface on both plates of Cen as taught by Kee ‘284 to provide improved short circuit protection and protect the movable electrode from the electrolyte.

In regards to claim 2,
Cen fails to explicitly disclose wherein said dielectric surfaces are oxidized and porous surfaces.  

Kee ‘284 discloses wherein said dielectric surfaces are oxidized and porous surfaces ([0007-0008] & [0035]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form a dielectric surface on both plates of Cen as taught by Kee ‘284 to provide improved short circuit protection and protect the movable electrode from the electrolyte.

In regards to claim 3,
Cen further discloses wherein the dielectric surface of said stationary plate is immersed in an electrolyte solution (13 – fig. 1; claim 1).  

In regards to claim 4,
Cen fails to explicitly disclose further comprising a porous membrane between said internal faces.  

Kee ‘284 discloses further comprising a porous membrane between said internal faces ([0033]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form a dielectric surface on both plates of Cen as taught by Kee ‘284 to provide improved short circuit protection and a storage reservoir for the electrolyte.

In regards to claim 5,
Cen fails to explicitly disclose wherein said porous membrane is soaked in said electrolyte.  

Kee ‘284 discloses wherein said porous membrane is soaked in said electrolyte ([0033]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form a dielectric surface on both plates of Cen as taught by Kee ‘284 to provide improved short circuit protection and a storage reservoir for the electrolyte.

In regards to claim 7,
Cen further discloses wherein the plates comprise a conductive material (claim 1).  

In regards to claim 8,
Cen fails to explicitly disclose wherein the plates comprise aluminum and the oxidized surfaces comprise aluminum oxide or wherein the plates comprise tantalum and the oxidized surfaces comprise tantalum oxide.  

West ‘888 discloses wherein the plates comprise aluminum and the oxidized surfaces comprise aluminum oxide or wherein the plates comprise tantalum and the oxidized surfaces comprise tantalum oxide (C2:L25-38).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form a dielectric surface on both plates of Cen as taught by West ’88 to provide improved short circuit protection.


Cen further discloses wherein the mobile plate is connected to a flexible surface (16 – fig. 1; claim 1) to move in response to said external mechanical force.  

In regards to claim 10,
Cen further discloses wherein said mobile plate is further connected to a spring (12 – fig. 1; claim 1) to provide a restoring force against said external mechanical force.  

In regards to claim 11,
Cen further discloses configured to cause said mobile plate to reciprocate in response to said external mechanical force (fig. 1-2).  

In regards to claim 16,
Cen discloses a parallel plate capacitor comprising: 
a mobile plate (14 – fig. 1; claim 1); and 
a stationary plate (15 – fig. 1), the mobile and stationary plates each having external and internal faces, the mobile and stationary plates facing each other in parallel at said internal faces (seen in fig. 1), the mobile plate being movable by an external mechanical force to increase and decrease a gap with said stationary plate, thereby to change the capacitance between the mobile plate and the stationary plate (fig. 1; claim 12), he internal face of one plate comprising a dielectric surface (11 – fig. 1; claim 1) 

West ‘888 discloses the internal faces of capacitor plates comprising dielectric surfaces respectively (C2:L25-38).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form a dielectric surface on both plates of Cen as taught by West ’88 to provide improved short circuit protection.

In regards to claim 17,
Cen fails to explicitly disclose wherein said dielectric surfaces are oxidized and porous surfaces.  

West ‘888 discloses wherein said dielectric surfaces are oxidized and porous surfaces (C2:L25-38).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form a dielectric surface on both plates of Cen as taught by West ’88 to provide improved short circuit protection.

In regards to claim 18,


In regards to claim 19,
Cen fails to explicitly disclose further comprising a porous membrane between said internal faces.  

Kee ‘284 discloses further comprising a porous membrane between said internal faces ([0033]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form a dielectric surface on both plates of Cen as taught by Kee ‘284 to provide improved short circuit protection and a storage reservoir for the electrolyte.

In regards to claim 20,
Cen fails to explicitly disclose wherein said porous membrane is soaked in said electrolyte.  

Kee ‘284 discloses wherein said porous membrane is soaked in said electrolyte ([0033]).

.

Claim(s) 6 is/are is/are rejected under 35 U.S.C. 103 as being unpatentable over Cen and Kee ‘284 as applied to claim 5 above, and further in view of WO2017214246A hereafter referred to as Kung.
In regards to claim 6,
Cen as modified by Kee ‘284 fails to disclose wherein the electrolyte is an acid or a salt solution.

Kung discloses a generator comprising a parallel plate capacitor comprising an electrolyte soaked membrane between electrodes wherein the electrolyte is an acid or a salt solution ([0061])

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the electrolyte as taught by Kung as the electrode of Cen as modified by Kee ‘284 to obtain an electrolyte with a low viscosity to reduce ohmic loss.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim(s) 12 & 21 is/are is/are rejected under 35 U.S.C. 103 as being unpatentable over Cen and Kee ‘284 as applied to claim 5 above, and further in view of Albertson (US 2017/0294642).
In regards to claim 12,
Cen as modified by Kee ‘284 fails to disclose wherein said mobile plate is configured as a piston.

Albertson ‘642 discloses a generator comprising a parallel plate capacitor comprising a movable plate wherein said mobile plate is configured as a piston ([0159]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the movable plate of Cen as modified by Kee ‘284 as a piston as taught by Albertson ‘642 to obtain a uniform compressive force and as such a means of compression is well-known in the art.

In regards to claim 21,
Cen discloses wherein said mobile plate is further connected to a spring to provide a restoring force against said external mechanical force, thereby to cause said mobile plate to reciprocate in response to said external mechanical force (12 – fig. 1; claim 1).  Cen as modified by Kee ‘284 fails to disclose wherein said mobile plate is configured as a piston.



It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the movable plate of Cen as modified by Kee ‘284 as a piston as taught by Albertson ‘642 to obtain a uniform compressive force and as such a means of compression is well-known in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP08308258A – fig. 2			US 2016/0365198 – fig. 2; [0080]
US 2014/0346782 – fig. 10			US 2019/0237268 - abstract

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068.  The examiner can normally be reached on M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David M Sinclair/Primary Examiner, Art Unit 2848